Citation Nr: 0618323	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-27 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
homozygous hemoglobin C disease with chronic splenomegaly 
(claimed as blood disease).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chest 
pain and heart murmur (claimed as heart condition). 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cholelithiasis (claimed as digestive system problems). 



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 2002 rating decision of 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Due to a recent precedential opinion by the U.S. Court of 
Appeals for Veterans Claims (Court), this case must be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran is seeking to reopen claims of service connection 
for homozygous hemoglobin C disease with chronic splenomegaly 
(claimed as blood disease), chest pain and heart murmur 
(claimed as heart condition), and cholelithiasis (claimed as 
digestive system problems), with the first two claims last 
denied in September 1995, and the third claim last denied in 
March 1999.  The record shows that although the February 1999 
application to reopen included a claim of service connection 
for homozygous hemoglobin C disease, the RO failed to address 
it.  Accordingly, this claim dates back to February 1999, 
rather than to April 2002.   

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held, in part, that VA's duty to notify a 
veteran seeking to reopen a claim included advising the 
veteran of the evidence and information that is necessary to 
reopen the claim, and VA must notify the veteran of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for benefit sought by the 
claimant.  It further held that VA must, in the context of a 
claim to reopen, look at the basis for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Although a notification letters dated July 2002 and 
August 2004 were issued in this matter, they did not comply 
with the Kent ruling.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen the claims of service 
connection for homozygous hemoglobin C 
disease with chronic splenomegaly (claimed 
as blood disease), last denied in 
September 1995; chest pain and heart 
murmur (claimed as heart condition), last 
denied in September 1995; and 
cholelithiasis (claimed as digestive 
system problems), last denied in March 
1999, in accordance with the Kent ruling.  
In doing so, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the veteran of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any appropriate VA 
examinations, if necessary, and follow any 
applicable regulations and directives 
related to notification and duty to assist 
requirements.  Following such development, 
the RO should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.).  
If any such action does not resolve the 
claims, the RO shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



